DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

4.	The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File 

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Sigma-1 seed crystals" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that the limitation has been treated as requiring the seed crystals to be Sigma-1 seed crystals for purposes of examination.
	Claims 2-9 are likewise rejected due to their dependence from claim 1.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US 2009/0011926 A1) in view of Brody et al. (US 2016/0175815 A1), the publication “Low-temperature ozone treatment for organic template removal from zeolite membranes” (hereinafter “the Heng et al. publication”) and the publication “Detemplatation of DDR type zeolites by ozonication” (hereinafter “the Kuhn et al. publication”).

	With regard to claim 1, Yajima et al. discloses a method for preparing a defect-free DDR zeolite membrane comprising preparing a support loaded with DDR seed crystals by adding DDR seed crystals into water to prepare a seed crystal suspension and applying the seed crystal suspension on the surface of the porous support to obtain seed crystals (see paragraphs [0029], [0033] and [0038]), synthesizing a DDR zeolite membrane by mixing and aging (shaking for 1 hour, see paragraph [0041]) ADA, silica source (silica sol), EN and water as a synthesis liquid and adding the support loaded with seed crystals into the synthesis liquid for hydrothermal synthesis to generate a DDR zeolite membrane (see paragraphs [0023]-[0027], [0035] and [0040]-[0041]), and activating DDR zeolite membrane by treating the synthesized DDR zeolite membrane to remove the template ADA and obtain the defect-free DDR zeolite membrane (see paragraph [0042]) at the abstract, paragraphs [0023]-[0027], [0029], [0033], [0035] and [0040]-[0042] and Table 1 at pages 5-6.

	Brody et al. teaches Sigma-1 being a DDR zeolite at paragraphs [0058] and [0107].
	It would have been obvious to one of ordinary skill in the art to use the Sigma-1 zeolite of Brody et al. as the seed crystals since it is a DDR zeolite as taught by Yajima et al. In other words, Yajima et al. broadly teaches DDR seed crystals and one of ordinary skill in the art would have recognized that known DDR zeolites such as Sigma-1 could be used for such a purpose. The Examiner especially notes that Applicants have not demonstrated any unexpected or unobvious results attributable to the use of Sigma-1 compared to other DDR zeolites as the seed crystals. 
	The Heng et al. publication teaches than an ozone atmosphere can be used to activate zeolite membranes by removing organic templates at lower temperatures to avoid crack formation and provide more reproducible membrane properties at the abstract and Section 3.2 at pages 72-74.
	The Heng et al. publication teaches the ozone activation process being less suitable for zeolite membranes with high aluminum content, and thus conversely more suitable for zeolite membrane with high silica content, such as all-silica DDR. However, the Heng et al. publication does not mention DDR zeolites.
	The Kuhn et al. publication discloses activating DDR zeolites using ozone treatment at the abstract and Section 3 at pages 14-16 and Table 1.
	It would have been obvious to one of ordinary skill in the art to incorporate the activation by ozone treatment of the Heng et al. and Kuhn et al. publications into the method of Yajima et al. to provide for template removal at lower temperatures to avoid crack formation and provide more reproducible membrane properties, as suggested by the Heng et al. publication at the abstract and Section 3.2 at pages 72-74.


	Furthermore, the Sigma-1 zeolite of Brody et al. can inherently be obtained by hydrothermal synthesis or ball-milling since it is the same zeolite as instantly claimed. See MPEP 2112.01.

With regard to claim 4, Yakima et al. discloses the porous support being a flat plate or tubular at paragraph [0036].

	With regard to claim 5, Yajima et al. discloses the method for applying the seed crystals being one of the recited methods, e.g. dip coating or spin coating, at paragraph [0033].

	With regard to claim 6, Yajima et al. discloses aging (shaking) for 1 hour at room temperature (25 0C), the molar ratio of ADA/silica being 0.003-0.03, the molar ratio of EN/ADA being 16, the molar ratio of water/silica being 10-20 (such that the molar ratio of water/ADA is 33 to 6,667), and the hydrothermal synthesis being conducted at 100-160 0C for 1 hour to 20 days at paragraphs [0023]-[0027], [0035] and [0040]. 
	The prior art is seen as disclosing ranges overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 7, the Heng et al. publication discloses the membrane ozone treatment taking place at 473 K (200 0C) with a heating rate of 1 0C/min at Section 2.2 at pages 70-71. The Kuhn et al. publication teaches the DDR zeolite being activated using ozone at 473 K (200 0C) for 18 or 38 hours at Section 3.2 at page 15, first column, first full paragraph.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US 2009/0011926 A1) in view of Brody et al. (US 2016/0175815 A1), the publication “Low-temperature ozone treatment for organic template removal from zeolite membranes” (hereinafter “the Heng et al. publication”) and the publication “Detemplatation of DDR type zeolites by ozonication” (hereinafter “the Kuhn et al. publication”), and further in view of Tanabe et al. (US 2017/0036175 A1) and Tang et al. (US 2015/0321141 A1)
	Yajima et al. teaches the amount of seed crystal per unit surface area of the substrate being 0.1-50 µm/cm2 at paragraph [0031] but does not mention the seed crystal mass concentration in the water or the application time.
	Tanabe et al. teaches seeding a substrate using a solution having a seed crystal concentration of 0.5 or 2 wt% at paragraphs [0229] and [0233].
	Tang et al. teaches seeding a substrate by contacting the substrate with a seed crystal solution for 3-5 seconds to 3-5 minutes at paragraph [0070].
	It would have been obvious to one of ordinary skill in the art to incorporate the seed crystal solution concentration and application time of Tanabe et al. and Tang et al. in that such are known in the art to produce good seeding on supports.
	The prior art is seen as disclosing ranges that overlap the instantly claimed ranges. Therefore a prima facie of obviousness exists absent a showing of unexpected or unobvious results. See MPEP 2144.05.
	
10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US 2009/0011926 A1) in view of Brody et al. (US 2016/0175815 A1), the publication “Low-temperature ozone treatment for organic template removal from zeolite membranes” (hereinafter “the Heng et al. publication”) and the publication “Detemplatation of DDR type zeolites by ozonication” (hereinafter “the Kuhn et al. publication”), and further in view of the publication “Non-thermal calcination by ultraviolet irradiation in the synthesis of microporous materials” (hereinafter “the Parikh et al. publication”) or the .
	Yajima et al., Brody et al., the Heng et al. publication and the Kuhn et al. publication do not teach activation of the DDR zeolite membrane by external field assisted technology.
	The Parikh et al. publication teaches that zeolites can be activated by removing the template using UV irradiation at the abstract and Section 2 at pages 18-19. The irradiation intensity is not specified but the reference teaches an exposure time of 30-60 hours and a distance of 2-3 mm and notes that the exposure geometry has not been optimized. Optimizing the system to deliver a desired irradiation intensity would be within the scope of one having ordinary skill in the art.
	The Gallis et al. publication teaches that zeolites can be activated by removing the template using 500 W (high setting) microwave digestion at the abstract, pages 23-25 and Table 1.
	It would have been obvious to incorporate the UV or microwave external field assisted technology of the Parikh et al. or Gallis et al. publications into the method of Yajima et al. and the Heng et al. and the Kuhn et al. publications to provide more efficient template removal without adversely affecting pore structure, as suggested by the Parikh et al. publication at the abstract and the Gallis et al. publication at page 25, first column, third full paragraph. 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 22, 2021